DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as
being unpatentable over Delgadillo (‘256). The reference to Delgadillo teaches
structure substantially as claimed including a food preparation table system,
comprising: a housing including a food item holding arrangement defining multiple food pan receiving locations (fig 2); at least one food pan located in one
of the food pan receiving locations (300, 327); a cooling system for cooling the
food pan; wherein the food pan comprises: a wall at least in part defining a food
receiving volume; a thermowell extending inward from the wall into the food
receiving volume; and a temperature sensor (517) positioned within the food
receiving location, a controller(500) operatively connected to the temperature
sensor, so as to be positioned for sensing a temperature of food within the food receiving volume of the food pan.  The particular data recorded, compared to, is a matter of design parameters and programming desired which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  The use of a thermowell is well known and commercially available for the same purpose of protection and still allowing available readings as thermowells are defined as “cylindrical fittings used to protect temperature sensors installed in industrial processes. A thermowell consists of a tube closed at one end and mounted in the process stream. A temperature sensor such as a thermometer,
thermocouple, or resistance temperature detector is inserted in the open end of
the tube, which is usually in the open air outside the process piping or vessel and
any thermal insulation. Thermodynamically, the process fluid transfers heat to the
thermowell wall, which in turn transfers heat to the sensor.” To use such
conventional commercially available structures in the same well know purpose
would have been obvious and well within the level of ordinary skill in the art and a
reasonably predictable result. In response to amended claims, note at least paragraph 15  “Sensors of the dual thermostat sense the individual temperatures of each refrigeration compartment”.
Allowable Subject Matter
Claim 20 is allowable over the prior art of record.
Claims 5-9, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 22 JUL 2022 have been fully considered but they are not persuasive. Note remarks in the above rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637